IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,727-01


                  EX PARTE NICKOLAS DEAN JOSIAH BERA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 79,727-01 IN THE 46TH DISTRICT COURT
                            FROM HARDEMAN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon and sentenced to twenty years’ imprisonment. The Seventh Court of

Appeals affirmed his conviction. Bera v. State, No. 07-10-0343-CR (Tex. App.—Amarillo Oct. 9,

2011) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.
                                                                                                      2

       Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his

conviction had been affirmed. The trial court recommends that relief be granted. Ex parte Wilson,

956 S.W.2d 25 (Tex. Crim. App. 1997); TEX . R. APP . P. 48.4.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-00343-

CR that affirmed his conviction in Cause No. 3989 from the 46th District Court of Hardeman County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: November 6, 2013
Do not publish